Citation Nr: 0534667	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-22 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lyons, New 
Jersey



THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs medical health care system.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
January 1967 to December 1970. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
determination of the Department of Veterans Affairs (VA) 
Medical Center (MC) in Lyons, New Jersey (the Agency of 
Original Jurisdiction (AOJ)), that denied the veteran 
enrollment in the VA health care system.  In September 2005, 
a Travel Board hearing was held before the undersigned at the 
Newark, New Jersey VA Regional Office (RO).  A transcript of 
this hearing is of record.

This appeal is being remanded to the AOJ via the appeals 
management center (AMC) in Washington, D.C.  VA will notify 
the veteran if any action on his part is required.


REMAND

The veteran claims that he is eligible for enrollment in the 
VA medical health care system. Generally, a veteran must be 
enrolled in the VA health care system as a condition for 
receiving medical benefits. 38 C.F.R. § 17.36 (a) (2005). The 
Secretary determines which categories of veterans are 
eligible to be enrolled, based on enumerated priorities. 38 
C.F.R. § 17.36 (b). Beginning January 17, 2003, VA will 
enroll all priority categories of veterans except those 
veterans in priority category 8 who were not in an enrolled 
status on January 17, 2003. 38 C.F.R. § 17.36 (c). A veteran 
may apply to be enrolled in the VA health care system at any 
time; however, the veteran who wishes to be enrolled must 
apply by submitting a completed VA application for health 
benefits to a VA medical facility. 38 C.F.R. § 17.36 (d).

At the outset it is noteworthy that the veteran's claims file 
(for which several requests have been made, and which 
apparently is at the personnel records center in St. Louis) 
has not been associated with the record on appeal.  If 
available, it should be associated with the record (for the 
record to be complete).
At this point it is no longer in dispute that the Secretary 
of VA has authority to establish VA treatment priority 
categories.  What is in dispute is which is the proper 
priority category for the veteran, and more specifically (and 
determinative in the instant appeal) whether or not the 
veteran was enrolled in the VA healthcare system prior to 
January 17, 2003.  The VAMC found that the veteran's initial 
application for enrollment in the VA health care system was 
received after January 17, 2003; and because he did not have 
a compensable service connected disability was in priority 
category 8 (which is non-qualifying for present enrollment).  
The veteran disputes these findings.  He maintains that he 
has been enrolled in the VA medical system since 1971.

In support of his claim the veteran has submitted photocopies 
of both sides of a card he states he was provided by VA in 
1971.  The card reflects that he was assigned a claims 
identification number (C #), and was to be used for 
identification purposes when he sought VA benefits.  The RO 
has determined that the card merely establishes that the 
veteran sought VA benefits, and does not connote enrollment 
for VA healthcare.  The record also includes documents 
showing that in March 1971 the Newark, N.J. RO granted 
service connection for a left thigh disability, rated 
noncompensable.  In July 2003 Lyons VA Hospital certified 
that a search of their records for the veteran (under his 
Social Security number) revealed no records prior to June 2, 
2003.  

Significantly, the veteran testified at a hearing at the AOJ 
in March 2004 that in 1971 he was seen by VA physicians, and 
was also provided prescription medications by VA.  If this 
testimony is accurate, it would strongly suggest some sort of 
"enrollment" in a VA healthcare system in 1971.  It is not 
entirely clear from the record at what facility the veteran 
was seen (or which VA facility allegedly provided him 
prescription medication in 1971).  It is not inconceivable 
that if the veteran received medical care/prescriptions at a 
VA facility in 1971 (nearly 35 years ago) records of his 
application for such medical care might have been destroyed 
or irretrievably lost.  However, there should be some 
alternate sources of information as to whether or not the 
veteran was seen/provided medication at a VA facility in 1971 
(pharmacy records/master lists of patients seen at the 
identified facility, etc.). Under VA's duty to assist, 
information must be sought from such alternate sources. 
Furthermore, the record does not reflect (the August 2003 SOC 
does not explain) what was needed to establish enrollment for 
VA medical care in 1971.  Hence, it is unclear what further 
documentation there might be for the veteran's allegation 
that he received treatment (including prescribed medications) 
from VA in 1971.  

Finally, the Board notes that additional evidence (a March 
2004 personal hearing transcript and subsequent statements 
from the veteran) was associated with the MAS file subsequent 
to the issuance of the August 2003 SOC. This evidence has not 
been reviewed by the VAMC and no supplemental SOC (SSOC) was 
issued. The veteran did not specifically waive the VAMC's 
consideration of the additional evidence. Since consideration 
of this evidence by the VAMC was not waived, the VAMC must be 
given the opportunity to review this evidence before the 
Board can enter a decision. See 38 C.F.R. § 20.1304(c).

Accordingly, this case is remanded to the AOJ for the 
following:

1. The veteran's claims file and any 
original administrative file related to 
this claim that may be maintained at the 
AOJ should be associated with the record 
on appeal. Any request to obtain the 
appellant's claims file and/or 
administrative file should include the 
appellant's name, claim number, and 
social security number. If any such 
records are unavailable, there should be 
an explanation in the record why this is 
so. 

2. The AOJ should undertake exhaustive 
development to ascertain whether or not 
the veteran was enrolled in the VA 
medical care system prior to January 17, 
2003. Specifically, it should be 
ascertained in what way enrollment for VA 
healthcare was established and documented 
in early 1971 (i.e., Was a specific 
application for medical care required, or 
did a claims identification card suffice 
for a presenting veteran to receive VA 
treatment?  If an application was 
required, where/how were the applications 
maintained, and were such records retired 
or destroyed at some point thereafter? Is 
there a master roll of all veterans who 
sought/received medical care at the 
various facilities in 1971?  Are 1971 
retired clinic/pharmacy records for the 
various VA facilities stored at any 
records depository?  Etc.).  

The veteran should be asked to identify 
the VA facility where he was seen by 
physicians and obtained prescription 
medication in 1971 and, to the extent 
possible, provide dates (or ranges of 
time by month) when this occurred.  The 
AOJ should arrange for exhaustive 
development (by requests to all 
facilities identified and records 
depositories where records might have 
been required) for verification of the 
veteran's alleged treatment 
by/prescriptions from VA in 1971.  This 
should include any pharmacy 
records/master lists of patients 
receiving medication from VA, as well as 
clinic records/master lists of patients 
at the various VA facilities.  

3. The AOJ should then review and 
readjudicate the matter on appeal.  It 
should be definitively established 
whether the veteran was enrolled in the 
VA healthcare system prior to January 17, 
2003 (and including whether he received 
VA treatment/prescribed medications in 
1971, as alleged).

If the benefit sought remains denied, the 
AOJ should issue an appropriate SSOC 
(that addresses the veteran's allegations 
and the discussion above, and an 
explanation for the determination made) 
and provide the veteran and his 
representative the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


